EXHIBIT 10.278

Portions of this exhibit marked [*] are requested to be treated confidentially.

 

  

Barclays Bank PLC

5 The North Colonnade

Canary Wharf, London E14 4BB

Facsimile:+44(20)77736461

Telephone: +44 (20) 777 36810

 

c/o Barclays Capital Inc.

as Agent for Barclays Bank PLC

745 Seventh Ave

New York, NY 10019

 

DATE:

   February 14, 2011

TO:

   Pharmaceutical Product Development, Inc.

Attention:

   Mr. Judd Hartman    General Counsel Facsimile:   

910-558-6951

Telephone:

   910-558-6928

Email:

   judd.hartman@ppdi.com

FROM:

   Barclays Capital Inc., acting as Agent for Barclays Bank PLC

TELEPHONE:

   +1 212 412 4000

SUBJECT:

   Share Repurchase Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Barclays Bank PLC
(“Barclays”), through its agent Barclays Capital Inc. (the “Agent”), and
Pharmaceutical Product Development, Inc. (“Counterparty”) on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Master Agreement specified below. Barclays
Bank PLC is not a member of the Securities Investor Protection Corporation
(“SIPC”). Barclays is regulated by the Financial Services Authority.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern. For purposes of the Equity
Definitions, this Transaction shall be deemed to be a Share Forward Transaction.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Barclays
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to,
an agreement in the form of the ISDA 1992 Master Agreement (Multicurrency –
Cross Border) (the “Agreement”) as if Barclays and Counterparty had executed an
agreement in such form (without any Schedule but with the “Cross-Default”
provisions of Section 5(a)(vi) applicable to Barclays and Counterparty with a
“Threshold” of three percent of applicable party’s shareholder equity as of its
most recent fiscal year end and with such other elections set forth in this
Confirmation) on the Trade Date. In the event of any inconsistency between
provisions of the Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction. The parties hereby agree that no
Transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement.



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms:

 

Trade Date:

   February 14, 2011

Seller:

   Barclays

Buyer:

   Counterparty

Shares:

   The Common Stock, USD 0.05 par value per share of Counterparty (Ticker symbol
“PPDI”).

Prepayment:

   Applicable

Variable Obligation

   Applicable

Prepayment Amount:

   As specified in Schedule A

Prepayment Date:

   The Trade Date.

Additional Payment:

   Counterparty shall pay to Barclays an amount equal to the Additional Payment
as specified in Schedule A on the Prepayment Date.

Initial Hedge Period:

   The period (the “Initial Hedge Period”) commencing on the Trade Date and
ending on the earlier of (i) [*], and (ii) the Exchange Business Day on which
Barclays completes the purchase of a number of Shares (the “Hedge Shares”)
necessary to establish its initial hedge position with respect to this
Transaction (such date, the “Hedge Period End Date”). On the first Scheduled
Trading Day immediately following the Hedge Period End Date, Barclays shall
provide written notice (the “Confirmation Pricing Supplement”) to Counterparty
in substantially the form attached hereto as Exhibit A, of the Hedging Price,
Maximum Shares, Minimum Shares, Maximum Maturity Date, Minimum Maturity Date and
first day of the Trading Period. Upon receipt of the Confirmation Pricing
Supplement, Counterparty shall promptly execute and return the Confirmation
Pricing Supplement to Barclays; provided that Counterparty’s failure to so
execute and return the Confirmation Pricing Supplement shall not affect the
binding nature of the Confirmation Pricing Supplement, and the terms set forth
therein, if accurately determined pursuant to the terms of this Confirmation,
shall be binding on Counterparty to the same extent, and with the same force and
effect, as if Counterparty had executed a written version of the Confirmation
Pricing Supplement.

Hedging Price:

   The volume weighted average of the 10b-18 VWAPs for all Scheduled Trading
Days on which Barclays purchases Shares on the Exchange during the Initial Hedge
Period where the daily weight for the calculation of the volume weighted average
is equal to the quotient of (i) the number of Shares Barclays purchases on such
day as part of establishing its hedge position with respect to this Transaction
divided by (ii) the total number of Shares Barclays purchases on the Exchange as
part of establishing its hedge position with respect to this Transaction during
the Initial Hedge Period.

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

2



--------------------------------------------------------------------------------

Exchange:

   NASDAQ Global Select Market

Related Exchange(s):

   All Exchanges

Calculation Agent:

   Barclays

Valuation:

  

Trading Period:

   The period of consecutive Scheduled Trading Days from and including the first
Scheduled Trading Day following the Hedge Period End Date to and including the
Maximum Maturity Date, as specified in Schedule A; provided that, Barclays may
designate any Scheduled Trading Day on or after the Minimum Maturity Date, as
specified in Schedule A, as the last Scheduled Trading Day of the Trading
Period. Barclays shall notify Counterparty of any designation made pursuant to
this provision on the Scheduled Trading Day immediately following such
designated day.

Market Disruption Event:

  

Section 6.3(a) of the Equity Definitions shall be amended by deleting the words
“at any time during the one hour period that ends at the relevant Valuation
Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time,
as the case may be” and replacing them with the words “at any time during the
regular trading session on the Exchange, without regard to after hours or any
other trading outside of the regular trading session hours”, by amending and
restating clause (a)(iii) thereof in its entirety to read as follows: “(iii) an
Early Closure that the Calculation Agent reasonably determines is material” and
by adding the words “or (iv) a Regulatory Disruption” after clause (a)(iii) as
restated above.

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Regulatory Disruption:

   A “Regulatory Disruption” shall occur if Barclays, on the advice of counsel,
determines in its reasonable discretion that it is appropriate in light of
legal, regulatory or self-regulatory requirements or related policies or
procedures for Barclays to refrain from all or any part of the market activity
in which it would otherwise engage in connection with this Transaction.

Disrupted Day:

   The definition of “Disrupted Day” in Section 6.4 of the Equity Definitions
shall be amended by adding the following sentence after the first sentence: “A
Scheduled Trading Day on which a Related Exchange fails to open during its
regular trading session will not be a Disrupted Day if the Calculation Agent
determines that such failure will not have a material impact on Barclays’s
ability to unwind any hedging transactions related to the Transaction”.

Consequence of Disrupted Days:

   Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs during the Initial Hedge Period or the
Trading Period, the Calculation Agent may postpone the Maximum Maturity Date
and/or the Minimum Maturity Date. If any Disrupted Day occurs during the Initial
Hedge Period or the Trading Period, the Calculation Agent shall determine
whether (i) such Disrupted Day is a Disrupted Day in whole, in which case the
10b-18 VWAP for such Disrupted Day shall not be included for purposes of
determining the Hedging

 

3



--------------------------------------------------------------------------------

   Price, if such Disrupted Date occurs during the Initial Hedge Period, or the
Forward Price, if such Disrupted Date occurs during the Trading Period, or (ii)
such Disrupted Day is a Disrupted Day only in part, in which case the 10b-18
VWAP for such Disrupted Day shall be determined by the Calculation Agent based
on Rule 10b-18 eligible transactions in the Shares on such Disrupted Day
effected before the relevant Market Disruption Event (if any) occurred and/or
after the relevant Market Disruption Event (if any) ended. Any day on which the
Exchange is scheduled to close prior to its normal closing time shall be
considered a Disrupted Day in whole.

Valuation Time:

   Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

Valuation Date:

   The last Scheduled Trading Day during the Trading Period.

Settlement Terms:

  

Settlement Method Election:

   Not Applicable; provided that if the Number of Shares to be Delivered is a
negative number, Counterparty may elect Cash Settlement in lieu of Physical
Settlement by written notice to Barclays at any time no later than 9:00 a.m.
(New York City time) on the second Scheduled Trading Day immediately following
the earlier of (i) the Scheduled Trading Day on which Counterparty receives from
Barclays a notice of designation of the last Scheduled Trading Day of the
Trading Period and (ii) the Maximum Maturity Date; provided further that
Counterparty on the date of such election provides the representation contained
in paragraph 5(p) below.

Physical Settlement:

   Applicable if the Number of Shares to be Delivered is (1) a positive number,
in which case it means that on the Settlement Date Barclays shall deliver to
Counterparty the Number of Shares to be Delivered, or (2) a negative number and
Counterparty does not make the election pursuant to the proviso under
“Settlement Method Election” above, in which case it means that Counterparty
shall deliver to Barclays the absolute value of such number subject to Physical
Settlement by Counterparty and paragraph 5(i) below.

Forward Price:

   The amount equal to the arithmetic average of the 10b-18 VWAPs for all
Exchange Business Days in the Trading Period (the “Average 10b-18 VWAP”).

10b-18 VWAP:

   (A) For any Scheduled Trading Day that is not a Disrupted Day, the
volume-weighted average price at which the Shares trade as reported in the
composite transactions for all United States securities exchanges on which such
Shares are traded (or, if applicable, any successor Exchange), excluding (i)
trades that do not settle regular way, (ii) opening (regular way) reported
trades in the consolidated system on such Scheduled Trading Day, (iii) trades
that occur in the last ten minutes before the scheduled close of trading on the
Exchange on such Scheduled Trading Day and ten minutes before the scheduled
close of the primary trading in the market where the trade is effected, and (iv)
trades on such Scheduled Trading Day that do not satisfy the requirements of
Rule 10b-18(b)(3) of the Securities Exchange Act of 1934, as

 

4



--------------------------------------------------------------------------------

   amended (the “Exchange Act”), as determined in good faith by the Calculation
Agent, or (B) for any Scheduled Trading Day that is a Disrupted Day, an amount
determined in good faith and in a commercially reasonable manner by the
Calculation Agent as 10b-18 VWAP pursuant to “Consequence of Disrupted Days”
above. Counterparty acknowledges that the Calculation Agent may refer to the
Bloomberg Page “PPDI <Equity> AQR SEC” (or any successor thereto) for any
Scheduled Trading Day to determine the 10b-18 VWAP.

Number of Shares to be Delivered:

   A number of Shares equal to the difference between (i) the Share Amount minus
(ii) the number of Shares previously delivered pursuant to Initial Share
Delivery and Minimum Share Delivery; provided that a number of Shares less than
a whole number shall be rounded upward.

Share Amount:

   The quotient of the Prepayment Amount divided by the Forward Price; provided
that if such quotient is (i) greater than the Maximum Shares, the Share Amount
shall equal the Maximum Shares, and (ii) less than the Minimum Shares, the Share
Amount shall equal the Minimum Shares.

Settlement Date:

   Three Exchange Business Days following the last Scheduled Trading Day during
the Trading Period.

Initial Shares:

   As specified in Schedule A.

Initial Share Delivery:

   Barclays shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date being deemed to
be a “Settlement Date” for purpose of such Section 9.4.

Initial Share Delivery Date:

   The Trade Date.

Minimum Shares:

   As specified in Schedule A.

Minimum Share Delivery:

   Barclays shall deliver the excess, if any, of (i) the Minimum Shares over
(ii) the number of the Initial Shares on the Minimum Share Delivery Date in
accordance with Section 9.4 of the Equity Definitions, with the Minimum Share
Delivery Date being deemed to be a “Settlement Date” for purpose of such Section
9.4.

Minimum Share Delivery Date:

   Three Scheduled Trading Days following the Hedge Period End Date.

Maximum Shares:

   As specified in Schedule A.

Physical Settlement by Counterparty:

  

If Physical Settlement applies and the Counterparty is required to deliver
Shares hereunder, Counterparty shall deliver an initial number of Shares on the
Cash Settlement Date (as defined in paragraph 5(h) below) as determined by the
following formula (the “Physical Settlement Shares”):

 s 

 p

 

Where,

s = the absolute value of the Cash Settlement Amount (as defined in paragraph
5(h) below); and

p = the Physical Settlement Price

 

5



--------------------------------------------------------------------------------

  

provided, however, that if the Physical Settlement Shares (and any Make-Whole
Shares) are not Free Shares or if the parties have not entered into an
Underwriting Agreement, p shall be the price determined by Barclays in a
commercially reasonable manner. No fractional Shares shall be delivered in
connection with Physical Settlement by Counterparty, and the value of any
fractional Share otherwise deliverable shall be rounded up to the nearest whole
Share.

 

Counterparty has the right to elect that the Physical Settlement Shares (and any
Make-Whole Shares, as such term is defined below) shall be (i) fully registered,
freely tradable and free and clear of any lien, charge, claim or other
encumbrance (“Free Shares”) with such election being conditional upon the
agreement between Barclays and Counterparty of reasonable and customary
underwriting terms including but not limited to indemnification and contribution
and due diligence (the “Underwriting Agreement”), or (ii) unregistered Shares
(“Restricted Shares”).

 

On the Cash Settlement Date a balance (the “Settlement Balance”) shall be
established with an initial balance equal to the absolute value of the Cash
Settlement Amount. Following the sale of the Physical Settlement Shares by
Barclays, the Settlement Balance shall be reduced by an amount equal to the
aggregate proceeds (net of any brokerage and underwriting commissions and fees,
including any customary private placement fees) received by Barclays upon the
sale of the Physical Settlement Shares. If following the sale of some but not
all of the Physical Settlement Shares the Settlement Balance has been reduced to
zero, no additional Physical Settlement Shares shall be sold by Barclays and
Barclays shall redeliver to Counterparty any remaining Physical Settlement
Shares. If following the sale of the Physical Settlement Shares the Settlement
Balance has not been reduced to zero, then Counterparty shall (i) promptly
deliver to Barclays an additional number of Shares (the “Make-Whole Shares”)
equal to (x) the Settlement Balance as of such date divided by (y) the closing
price per Share on the Exchange, as determined by the Calculation Agent, on the
Exchange Business Day immediately preceding the date such Shares are delivered,
or, if the Make-Whole Shares are not Free Shares or if the parties have not
entered into an Underwriting Agreement with respect to such Make-Whole Shares,
the price determined by Barclays in a commercially reasonable manner (the
“Make-Whole Price”) or (ii) promptly deliver to Barclays cash in an amount equal
to the then remaining Settlement Balance. This provision shall be applied
successively until the Settlement Balance is reduced to zero.

 

For the avoidance of doubt, in the event that a Settlement Balance remains
following the delivery by Counterparty to Barclays of the Maximum Number of
Shares (as defined in paragraph 5(q) herein), Counterparty shall have no
obligation to settle any remaining Settlement Balance via the delivery to of
Shares, cash or other consideration to Barclays unless after having used its
best efforts to do so, Counterparty was able to obtain all necessary approvals
to issue additional Shares to satisfy such remaining Settlement Balance.

 

6



--------------------------------------------------------------------------------

Physical Settlement Price:

   The closing price per Share as quoted by the Exchange at the Valuation Time
on the Cash Settlement Date.

Cash Settlement:

   Applicable if the Number of Shares to be Delivered is a negative number and
Counterparty makes the election above pursuant to the proviso under “Settlement
Method Election” above, in which case it means that paragraph 5(h) below shall
apply.

Settlement Currency:

   USD

Adjustments:

  

Method of Adjustment:

   Calculation Agent Adjustment; provided that the Equity Definitions shall be
amended by (i) deleting Section 11.2(e)(iii) and (ii) replacing the words
“diluting or concentrative” in Sections 11.2(a), 11.2(c) (in two instances) and
11.2(e)(vii) with the word “economic” and by adding the words “or the
Transaction” after the words “theoretical value of the relevant Shares” in
Section 11.2(a), 11.2(c) and 11.2(e)(vii); provided, further that adjustments
may be made to account for changes in stock loan rate relative to the relevant
Shares.

Extraordinary Events:

  

New Shares:

   Section 12.1(i) of the Equity Definitions is hereby amended by deleting the
text in clause (i) in its entirety and replacing it with the phrase “publicly
quoted, traded or listed on any of the New York Stock Exchange, the NASDAQ
Global Select Market or the NASDAQ Global Market (or their respective
successors)”.

Share-for-Share:

   The definition of “Share-for-Share” set forth in Section 12.1(f) of the
Equity Definitions is hereby amended by the deletion of the parenthetical in
clause (i) thereof.

Cancellation and Payment (Calculation Agent

Determination):

   Section 12.7(b) of the Equity Definitions shall be amended by inserting the
words “or a Share Forward Transaction” after the words “Option Transaction” in
the first line thereof.

Consequence of Merger Events:

  

Share-for-Share:

   Modified Calculation Agent Adjustment.

Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination).

Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that
Barclays may elect Component Adjustment.

Consequence of Tender Offers:

  

Tender Offer:

   Applicable

Share-for-Share:

   Modified Calculation Agent Adjustment.

Share-for-Other:

   Modified Calculation Agent Adjustment.

Share-for-Combined:

   Modified Calculation Agent Adjustment.

Modified Calculation Agent Adjustment:

   For greater certainty, the definition of “Modified Calculation Agent
Adjustment” in Sections 12.2 and 12.3 of the Equity Definitions shall be amended
by (i) adding the following italicized language after the stipulated
parenthetical provision: “(including adjustments to account for changes in
volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares or to

 

7



--------------------------------------------------------------------------------

   this Transaction) from the Announcement Date or the Determination Date, as
applicable, to the Merger Date (Section 12.2) or Tender Offer Date (Section
12.3).” and (ii) deleting the phrase “expected dividends,” from such stipulated
parenthetical provision.

Announcement Date:

   The definition of “Announcement Date” in Section 12.1 of the Equity
Definitions shall be amended by (i) replacing the words “leads to the” in the
third and the fifth lines thereof with the words “, if completed, be the”, (ii)
replacing the words “voting shares” in the fifth line thereof with the word
“Shares”, (iii) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof, (iv) inserting the
words “or to explore the possibility of engaging in” after the words “engage in”
in the second line thereto and (v) inserting the words “or to explore the
possibility of purchasing or otherwise obtaining” after the word “obtain” in the
fourth line thereto.

Announcement Event:

   If an Announcement Event has occurred, the Calculation Agent shall have the
right to determine the economic effect of the Announcement Event on the
theoretical value of this Transaction (including without limitation any change
in volatility, stock loan rate or liquidity relevant to the Shares or to this
Transaction) (i) at a time that it deems appropriate, from the Announcement Date
to the date of such determination (the “Determination Date”), and (ii) on the
Valuation Date, from the Announcement Date or the Determination Date, as
applicable, to the Valuation Date. If any such economic effect is material, the
Calculation Agent will either (i) adjust the terms of this Transaction to
reflect such economic effect or (ii) terminate the Transaction, in which case
the Determining Party will determine the Cancellation Amount payable by one
party to the other. “Announcement Event” shall mean the occurrence of the
Announcement Date of a Merger Event or Tender Offer or potential Merger Event or
potential Tender Offer.

Composition of Combined Consideration:

   Not Applicable; provided that, notwithstanding Sections 12.5(b) and 12.1(f)
of the Equity Definitions, to the extent that the composition of the
consideration for the relevant Shares pursuant to a Tender Offer or Merger Event
could be elected by an actual holder of the Shares, the Calculation Agent will,
in its sole discretion, determine such composition.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the NASDAQ Global Select Market or the NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or public

 

8



--------------------------------------------------------------------------------

   announcement of the formal or informal interpretation” and (ii) immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by Barclays on the Trade Date”.

Failure to Deliver:

   Not Applicable.

Insolvency Filing:

  

Applicable; provided that the definition of “Insolvency Filing” in Section 12.9
of the Equity Definitions shall be amended by deleting the clause “provided that
proceedings instituted or petitions presented by creditors and not consented to
by the Issuer shall not be deemed an Insolvency Filing” at the end of such
definition and replacing it with the following: “; or it has instituted against
it a proceeding seeking a judgment of insolvency or bankruptcy or any other
relief under any bankruptcy or insolvency law or other similar law affecting
creditors’ rights, or a petition is presented for its winding-up or liquidation
by a creditor and such proceeding is not dismissed, discharged, stayed or
restrained in each case within 60 days of the institution or presentation
thereof.”

 

Section 12.9(b)(i) of the Equity Definitions is hereby amended by adding the
following sentence at the end: “If neither party elects to terminate the
Transaction, the Calculation Agent may adjust the terms of the Transaction upon
the occurrence of such an event pursuant to Modified Calculation Agent
Adjustment (as if such event were a Tender Offer).”

Hedging Disruption:

   Applicable.

Increased Cost of Hedging:

   Applicable.

Loss of Stock Borrow:

  

Applicable; provided that Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity
Definitions are amended by deleting the words “at a rate equal to or less than
the Maximum Stock Loan Rate” and replacing it with the words “at a Borrow Cost
equal to or less than the Maximum Stock Loan Rate”.

 

For purposes of Section 12.9 of the Equity Definitions, all references to
“Hedging Shares” shall be deemed to be references to Barclays’s short position
in respect of the Transaction.

Borrow Cost:

   The cost to borrow the relevant Shares that would be incurred by a third
party market participant borrowing such Shares, as determined by the Calculation
Agent on the relevant date of determination. Such costs shall include (a) the
spread below FED-FUNDS that would be earned on collateral posted in connection
with such borrowed Shares, net of any costs or fees, and (b) any stock loan
borrow fee that would be payable for such Shares, expressed as fixed rate per
annum.

Maximum Stock Loan Rate:

   200 basis points.

Increased Cost of Stock Borrow:

   Applicable; provided that (a) Section 12.9(a)(viii) of the Equity Definitions
shall be amended by deleting “rate to borrow Shares” and replacing it with
“Borrow Cost” and (b) Section 12.9(b)(v) of the Equity Definitions shall be
amended by replacing the word “rate” in clauses (X) and (Y) of the final
sentence therein with the words “Borrow Cost”.

Initial Stock Loan Rate:

   25 basis points, as adjusted by the Calculation Agent to reflect any
subsequent Price Adjustment due to an Increased Cost of Stock Borrow.

 

9



--------------------------------------------------------------------------------

        FED FUNDS:

   “FED FUNDS” means, for any day, the rate set forth for such day opposite the
caption “Federal funds”, as such rate is displayed on the page “FedsOpen <Index>
<GO>” on the BLOOMBERG Professional Service, or any successor page; provided
that if no rate appears for any day on such page, the rate for the immediately
preceding day for which a rate does so appear shall be used for such day.

        Hedging Party:

   Barclays or an affiliate of Barclays that is involved in the hedging of this
Transaction for all applicable Additional Disruption Events.

Determining Party:

   Barclays for all applicable Extraordinary Events.

Acknowledgments:

  

Non-Reliance:

   Applicable.

Agreements and Acknowledgments Regarding

Hedging Activities:

   Applicable.

Additional Acknowledgments:

   Applicable.

3. Mutual Representations, Warranties and Agreements.

Each of Barclays and Counterparty represents and warrants to, and agrees with,
the other party that:

 

  (a) Commodity Exchange Act. It is an “eligible contract participant” within
the meaning of Section 1a(12) of the U.S. Commodity Exchange Act, as amended
(the “CEA”). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a “trading facility”
as defined in Section 1a(33) of the CEA;

 

  (b) Securities Act. It is a “qualified institutional buyer” as defined in Rule
144A under the Securities Act, or an “accredited investor” as defined in
Section 2(a)(15)(ii) of the Securities Act;

 

  (c) ERISA. The assets used in the Transaction (1) are not assets of any “plan”
(as such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and
(2) do not constitute “plan assets” within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR Section 2510-3-101;

 

  (d) If Barclays or Counterparty purchases any Shares pursuant to this
Transaction, such purchase(s) will comply with (i) all laws and regulations
applicable to it and (ii) all contractual obligations of such party;

 

  (e) Barclays and Counterparty have not and will not directly or indirectly
violate any applicable law (including, without limitation, the Securities Act
and the Exchange Act) in connection with the Transaction; and

 

  (f) Barclays and Counterparty are not entering into the Transaction for the
purpose of (i) creating actual or apparent trading activity in the Shares (or
any security convertible into or exchangeable for the Shares) or (ii) raising or
depressing or otherwise manipulating the price of the Shares (or any security
convertible into or exchangeable for the Shares) or otherwise in violation of
the Exchange Act.

 

10



--------------------------------------------------------------------------------

4. Representations, Warranties and Agreements of Counterparty.

In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty further represents, warrants and agrees
that:

 

  (a) Counterparty shall immediately provide written notice to Barclays upon
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default, a Potential Event of Default, a Potential Adjustment Event, a
Merger Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Barclays;

 

  (b) (A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Barclays or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Barclays or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction;

 

  (c) Counterparty has (and shall at all times during the Transaction have) the
capacity and authority to invest directly in the Shares underlying the
Transaction and has not entered into the Transaction with the intent to avoid
any regulatory filings;

 

  (d) Counterparty’s financial condition is such that it has no need for
liquidity with respect to its investment in the Transaction and no need to
dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness;

 

  (e) Counterparty’s investments in and liabilities in respect of the
Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and Counterparty is able to bear any loss in
connection with the Transaction, including the loss of its entire investment in
the Transaction;

 

  (f) Counterparty is not as of the Trade Date, and shall not be after giving
effect to the transactions contemplated hereby, “insolvent” (as such term is
defined in Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United
States Code) (the “Bankruptcy Code”)) and Counterparty would be able to purchase
the number of Shares underlying the Transaction in compliance with the laws of
the jurisdiction of Counterparty’s incorporation or organization;

 

  (g) the Transaction, and any repurchase of the Shares by Counterparty in
connection with the Transaction, is pursuant to a publicly announced Share
repurchase program that has been approved by Counterparty’s board of directors
(including engaging in related derivative transactions) and any such repurchase
has been, or shall when so required be, publicly disclosed in its periodic
filings under the Exchange Act and its financial statements and notes thereto;

 

  (h) Counterparty understands, agrees and acknowledges that Barclays has no
obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law;

 

  (i) each of Counterparty’s filings under the Securities Act, the Exchange Act,
or other applicable securities laws that are required to be filed have been
filed and as of the respective dates thereof and as of the date of this
representation, such filings when considered as a whole (with the more recent
such filings deemed to amend inconsistent statements contained in any earlier
such filings) do not contain any misstatement of a material fact or any omission
of a material fact required to be stated therein or necessary to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading;

 

11



--------------------------------------------------------------------------------

  (j) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended;

 

  (k) Counterparty understands, agrees and acknowledges that no obligations of
Barclays to it hereunder shall be entitled to the benefit of deposit insurance
and that such obligations shall not be guaranteed by any affiliate of Barclays
or any governmental agency;

 

  (l) without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Barclays is not making any representations or
warranties with respect to the treatment of the Transaction under FASB
Statements 128, 133, as amended, 149 or 150, EITF Issue No. 00-19, 01-6, 03-6 or
07-5 (or any successor issue statements), under FASB’s Liabilities & Equity
Project or under FASB Staff Position or any other accounting guidance; and

5. Other Provisions:

 

  (a) Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Barclays and Counterparty shall be transmitted exclusively
through Agent.

 

  (b) Rule 10b-18.

 

  (i) During the Initial Hedge Period (other than purchases (i) made by Barclays
as part of its dynamic adjustment of its hedge of the options embedded in this
Transaction or that Barclays reasonably believes are attributable solely to
Barclays and (ii) from affiliates of the Counterparty) and the Cash Settlement
Pricing Period (as defined below), if any, and with respect to any purchases
executed as a result of an occurrence of an Additional Termination Event,
Barclays agrees to use commercially reasonable efforts to make all purchases of
Shares in a manner that would comply with the limitations set forth in clauses
(b)(1), (b)(2), (b)(3), (b)(4) and (c) of Rule 10b-18 under the Securities
Exchange Act of 1934 (“Rule 10b-18”), as if such rule was applicable to such
purchases.

 

  (ii) Except as disclosed to Barclays in writing prior to the Trade Date,
Counterparty represents and warrants to Barclays that it has not made any
purchases of blocks by or for itself or any of its Affiliated Purchasers
pursuant to the one block purchase per week exception in Rule 10b-18(b)(4) under
the Exchange Act during each of the four calendar weeks preceding such date
(“Rule 10b-18 purchase,” “blocks” and “Affiliated Purchaser” each as defined in
Rule 10b-18).

 

  (iii)

Counterparty agrees that it (A) will not, on any day during the Initial Hedge
Period, the Trading Period and the Cash Settlement Pricing Period, if any, make,
or permit to be made, any public announcement (as defined in Rule 165(f) under
the Securities Act) of any Merger Transaction or potential Merger Transaction
unless such public announcement is made prior to the opening or after the close
of the regular trading session on the Exchange for the Shares or unless
Counterparty reasonably concludes, based on the advice of outside counsel, that
it is required to make such an announcement during such a regular trading
session; (B) shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange in the case of such an announcement not
made during such a regular trading session) notify Barclays following any such
announcement that such announcement has been made; and (C) shall promptly (but
in any event prior to the next opening of the regular trading session on the
Exchange) provide Barclays with written notice specifying (i) Counterparty’s
average daily Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three
full calendar months immediately preceding the announcement date that were not
effected through Barclays or its affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the announcement date. Such written
notice shall be deemed to be a certification by Counterparty to Barclays that
such information is true and correct. In addition,

 

12



--------------------------------------------------------------------------------

 

Counterparty shall promptly notify Barclays of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. “Merger Transaction” means any merger, acquisition or similar
transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.

 

  (c) Rule 10b5-1. It is the intent of the parties that this Transaction comply
with the requirements of Rule 10b5-1(c)(1)(i)(B) of the Exchange Act (“Rule
10b5-1”), and the parties agree that this Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c), and Counterparty shall take no
action that results in this Transaction not so complying with such requirements.
Without limiting the generality of the preceding sentence, Counterparty
acknowledges and agrees that (A) Counterparty does not have, and shall not
attempt to exercise, any influence over how, when or whether Barclays effects
any purchases in connection with this Transaction, (B) during the Initial Hedge
Period, the Trading Period and the Cash Settlement Pricing Period, if any,
neither Counterparty nor its officers or employees shall, directly or
indirectly, communicate any information regarding Counterparty or the Shares to
any employee of Barclays or its affiliates who is directly involved with the
hedging of and trading with respect to this Transaction, (C) Counterparty is
entering into this Transaction in good faith and not as part of a plan or scheme
to evade compliance with federal securities laws including, without limitation,
Rule 10b-5 and (D) Counterparty will not alter or deviate from this Confirmation
or enter into or alter a corresponding hedging transaction with respect to the
Shares. Counterparty also acknowledges and agrees that any amendment,
modification, waiver or termination of this Confirmation must be effected in
accordance with the requirements for the amendment or termination of a “plan” as
defined in Rule 10b5-1(c). Without limiting the generality of the foregoing, any
such amendment, modification, waiver or termination shall be made in good faith
and not as part of a plan or scheme to evade the prohibitions of Rule 10b-5 and
no such amendment, modification or waiver shall be made at any time at which
Counterparty or any officer or director of Counterparty is aware of any material
non-public information regarding Counterparty or the Shares. Nothing in this
section 5(c) shall limit any termination rights that the Counterparty may have
pursuant to this Confirmation.

 

  (d) Company Purchases. Without the prior written consent of Barclays, which
consent will not be unreasonably delayed or denied, and except for purchases
which are not solicited by or on behalf of Counterparty, its affiliates or
affiliated purchasers (each as defined in Rule 10b-18 of the Exchange Act) or
repurchase of unvested restricted stock upon termination of the holder’s of such
stock employment by Counterparty or purchases executed by Barclays or an
Affiliate of Barclays, Counterparty shall not purchase, and shall cause its
affiliates or affiliated purchasers not to directly or indirectly (including,
without limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares during the Initial Hedge Period, the
Trading Period and the Cash Settlement Pricing Period, if any.

 

  (e) Regulation M. Counterparty is not on the date hereof and shall not become
prior to the Settlement Date or the final Cash Settlement Date (as defined
below), if applicable, engaged in a distribution, as such term is used in
Regulation M under the Exchange Act, of any securities of Counterparty, other
than a distribution meeting the requirements of the exception set forth in
Section 102(b)(7) or (c)(1)(i) of Regulation M under the Exchange Act.

 

  (f)

Additional Termination Event. Notwithstanding any other provision hereof, an
“Additional Termination Event” shall occur and Counterparty shall be the sole
Affected Party pursuant to such Additional Termination Event if on any day
occurring after the Trade Date and on or prior to the last Scheduled Trading Day
in the Trading Period Counterparty declares a distribution, issue or dividend to
existing holders of the Shares with an ex-dividend date on or prior to the
Valuation Date of (i) an extraordinary cash dividend, (ii) a regular quarterly
dividend in an amount greater than the Regular Dividend as specified in Schedule
A, (iii) securities or share capital of another issuer acquired or owned
(directly or indirectly) by Counterparty as a result of a spin-off or other
similar transaction or (iv) any other type of securities (other than Shares,

 

13



--------------------------------------------------------------------------------

 

which may constitute a Potential Adjustment Event), rights or warrants or other
assets, in any case for payment (cash or other consideration) at less than the
prevailing market price as determined by Barclays.

 

  (g) Additional Adjustment Event. If on any day, occurring after the Trade Date
and on or prior to the last Scheduled Trading Day in the Trading Period,
Counterparty declares a distribution, issue or dividend to existing holders of
the Shares with an ex-dividend date on or prior to the Valuation Date that is
earlier than the expected ex-dividend date specified in Schedule A, the
Calculation Agent shall make such adjustments to the exercise, settlement,
payment or any other terms of the Transaction as the Calculation Agent
determines appropriate to account for the economic effect on the Transaction of
such event.

 

  (h) Cash Settlement by Counterparty. If Cash Settlement applies, Counterparty
may elect to pay to Barclays on each Cash Settlement Date an amount in cash
equal to the Cash Settlement Amount for such Cash Settlement Date; provided that
Counterparty on the date of such election provides the representation contained
in paragraph 5(p) below. “Cash Settlement Dates” shall mean three Currency
Business Days immediately following each Exchange Business Day on which Barclays
delivers to Counterparty a Hedge Repurchase Notice. “Cash Settlement Amount”
shall mean, with respect to each Cash Settlement Date, the product of (i) the
number of Hedge Repurchase Shares, as specified in the applicable Hedge
Repurchase Notice, multiplied by (ii) the volume weighted average price at which
Barclays purchased such Shares on the Scheduled Trading Day related to such Cash
Settlement Date. “Cash Settlement Pricing Period” shall mean the period
commencing on the third Scheduled Trading Day immediately following the last
Scheduled Trading Day of the Trading Period and ending on the Exchange Business
Day on which Barclays completes the purchase of a number of shares equal to the
absolute value of the Number of Shares to be Delivered (each such Share, a
“Hedge Repurchase Share”). With respect to each Scheduled Trading Day during the
Cash Settlement Pricing Period, Barclays shall deliver a notice (each such
notice, a “Hedge Repurchase Notice”) to the Counterparty of the number of Hedge
Repurchase Shares purchased by Barclays on such Scheduled Trading Day.

 

  (i) Share Delivery Conditions. If Counterparty elects or is deemed to elect
for Physical Settlement by Counterparty to apply, Counterparty may deliver Free
Shares in respect of its settlement obligations only if the following conditions
have been satisfied (the “Registration Provisions”): (i) a registration
statement (“Registration Statement”) (which may be a shelf registration
statement filed pursuant to Rule 415 under the Securities Act of 1933, as
amended) covering public resale by Barclays (or an affiliate thereof) of any
Shares delivered by Counterparty to Barclays under such Physical Settlement by
Counterparty (“Settlement Shares”) shall have been filed with, and declared
effective by, the Securities and Exchange Commission (the “SEC”) no later than
one Scheduled Trading Day prior to the Settlement Date and such Registration
Statement continues to be in effect at all times to and including the date that
Barclays or its affiliate(s) has fully and finally sold any Settlement Shares
hereunder, (ii) the contents of such registration statement and of any
prospectus supplement to the prospectus included therein (including, without
limitation, any sections describing the plan of distribution) shall be
reasonably satisfactory to Barclays, (iii) Barclays shall have been afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for transactions pursuant to which Barclays (or
an affiliate thereof) acts as an underwriter of equity securities and the
results of such investigation are satisfactory to Barclays, in its discretion,
and (iv) as of the Settlement Date, an agreement between Barclays and
Counterparty of reasonable and customary underwriting terms including but not
limited to indemnification and contribution and due diligence (the “Underwriting
Agreement”) shall have been entered into with Barclays in connection with the
public resale of the Settlement Shares by Barclays (or an affiliate thereof).
Notwithstanding the foregoing, if Counterparty elects for Physical Settlement by
Counterparty to apply and Counterparty delivers Restricted Shares in respect of
its settlement obligation, Barclays shall attempt to sell the Settlement Shares,
if any, pursuant to an exemption from registration under the Securities Act by
soliciting bids from interested parties in a manner exempt from registration.

 

14



--------------------------------------------------------------------------------

Counterparty agrees that any Registration Statement it files for purposes of
Physical Settlement by Counterparty pursuant to the provisions above, at the
time the same becomes effective, will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein to
make the statements therein not misleading. Counterparty represents that any
prospectus delivered to Barclays in connection with sales made under the
Registration Statement (as such prospectus may be supplemented from time to
time) will not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

  (j) Transfer or Assignment. Counterparty may not transfer or assign any of its
rights or obligations under the Transaction without the prior written consent of
Barclays. Notwithstanding any provision of the Agreement to the contrary,
Barclays may, subject to applicable law, freely transfer and assign all of its
rights and obligations under the Transaction without the consent of Counterparty
to any affiliate of Barclays whose obligations hereunder are guaranteed by
Barclays.

If at any time at which (1) the Equity Percentage exceeds 9.0% or (2) Barclays,
Barclays Group (as defined below) or any person whose ownership position would
be aggregated with that of Barclays or Barclays Group (Barclays, Barclays Group
or any such person, a “Barclays Person”) under any relevant state corporate law
or any state or federal bank holding company or banking laws, or other federal,
state or local regulations or regulatory orders applicable to ownership of
Shares (“Applicable Laws”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership in excess of a number of Shares equal to (x) the number of Shares that
would give rise to reporting or registration obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a
Barclays Person under Applicable Laws and with respect to which such
requirements have not been met or the relevant approval has not been received
minus (y) 1.0% of the number of Shares outstanding on the date of determination
(either such condition described in clause (1) or (2), an “Excess Ownership
Position”) and Barclays is unable, after commercially reasonable efforts, to
effect a transfer or assignment on pricing terms and within a time period
reasonably acceptable to it of all or a portion of the Transaction such that an
Excess Ownership Position no longer exists, Barclays may designate any Scheduled
Trading Day as an Early Termination Date with respect to a portion (the
“Terminated Portion”) of the Transaction, such that an Excess Ownership Position
no longer exists. In the event that Barclays so designates an Early Termination
Date with respect to a portion of this Transaction, a payment shall be made
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to this
Transaction and a Number of Shares equal to the Terminated Portion,
(y) Counterparty shall be the sole Affected Party with respect to such partial
termination and (z) such Transaction shall be the only Terminated Transaction
(and, for the avoidance of doubt, the provisions of paragraph 5(o) shall apply
to any amount that is payable by Barclays to Counterparty pursuant to this
sentence). The “Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Barclays and
any of its affiliates subject to aggregation with Barclays, for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act, and all
persons who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Barclays (“Barclays Group”), beneficially own (within the
meaning of Section 13 of the Exchange Act) on such day and (B) the denominator
of which is the number of Shares outstanding on such day.

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Barclays to purchase, sell, receive or deliver any Shares
or other securities to or from Counterparty, Barclays may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Barclays’ obligations in respect of the Transaction and
any such designee may assume such obligations. Barclays shall be discharged of
its obligations to Counterparty to the extent of any such performance.

 

  (k)

Role of Agent. Each of Barclays and Counterparty acknowledges to and agrees with
the other party hereto and to and with the Agent that (i) the Agent is acting as
agent for Barclays under

 

15



--------------------------------------------------------------------------------

 

the Transaction pursuant to instructions from such party, (ii) the Agent is not
a principal or party to the Transaction, and may transfer its rights and
obligations with respect to the Transaction, (iii) the Agent shall have no
responsibility, obligation or liability, by way of issuance, guaranty,
endorsement or otherwise in any manner with respect to the performance of either
party under the Transaction, (iv) Barclays and the Agent have not given, and
Counterparty is not relying (for purposes of making any investment decision or
otherwise) upon, any statements, opinions or representations (whether written or
oral) of Barclays or the Agent, other than the representations expressly set
forth in this Confirmation or the Agreement, and (v) each party agrees to
proceed solely against the other party, and not the Agent, to collect or recover
any money or securities owed to it in connection with the Transaction. Each
party hereto acknowledges and agrees that the Agent is an intended third party
beneficiary hereunder. Counterparty acknowledges that the Agent is an affiliate
of Barclays. For the avoidance of doubt, any performance by Counterparty of its
obligations (including notice obligations) through or by means of the Agent’s
agency for Barclays shall constitute good performance of Counterparty’s
obligations hereunder to Barclays; however, performance by Barclays of its
obligations hereunder (including notice obligations) to Counterparty through or
by means of the Agent’s agency for Barclays shall not constitute good
performance of Barclays’s obligations hereunder unless and then only to the
extent that Counterparty actually receives the benefit of such performance.

 

  (l) Regulatory Provisions. The time of dealing for the Transaction will be
confirmed by Barclays upon written request by Counterparty. The Agent will
furnish to Counterparty upon written request a statement as to the source and
amount of any remuneration received or to be received by the Agent in connection
with a Transaction.

 

  (m) Netting and Setoff. Obligations under the Transaction shall not be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
any other obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
obligations under the Transaction, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and each party hereby waives any such right of setoff,
netting or recoupment; provided that both parties agree that subparagraph
(ii) of Section 2(c) of the Agreement shall apply to the Transaction, except
that upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X under the
Transaction owed to Y (or any Affiliate of Y) (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation) against any
obligation of Y (or any Affiliate of Y) under an Equity Contract owed to X
(whether or not matured or contingent and whether or not arising under the
Agreement, and regardless of the currency, place of payment or booking office of
the obligation). Y will give notice to the other party of any set-off effected
under this paragraph. “Equity Contract” shall mean for purposes of this
paragraph any transaction relating to Shares between X and Y (or any Affiliate
of Y) that qualifies as ‘equity’ under applicable accounting rules. Amounts (or
the relevant portion of such amounts) subject to set-off may be converted by Y
into the Termination Currency at the rate of exchange at which such party would
be able, acting in a reasonable manner and in good faith, to purchase the
relevant amount of such currency. If any obligation is unascertained, Y may in
good faith estimate that obligation and set-off in respect of the estimate,
subject to the relevant party accounting to the other when the obligation is
ascertained. Nothing in this section shall be effective to create a charge or
other security interest.

 

  (n)

Staggered Settlement. Barclays may, by notice to Counterparty on or prior to any
Settlement Date (a “Nominal Settlement Date”), elect to deliver any Shares
deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, Barclays will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such

 

16



--------------------------------------------------------------------------------

 

Nominal Settlement Date) or delivery times and how it will allocate the Shares
it is required to deliver under the applicable settlement method above among the
Staggered Settlement Dates or delivery times; and (ii) the aggregate number of
Shares that Barclays will deliver to Counterparty hereunder on all such
Staggered Settlement Dates and delivery times will equal the number of Shares
that Barclays would otherwise be required to deliver on such Nominal Settlement
Date.

 

  (o) Alternative Calculations and Counterparty Payment on Early Termination and
on Certain Extraordinary Events. If Barclays owes Counterparty or if
Counterparty owes Barclays any amount in connection with the Transaction
(i) pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity
Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
satisfy or to require Barclays to satisfy, as the case may be, any such Payment
Obligation by delivery of Termination Delivery Units (as defined below) by
giving irrevocable telephonic notice to Barclays, confirmed in writing within
one Scheduled Trading Day, no later than noon New York time on the Early
Termination Date or other date the Transaction is cancelled or terminated, as
applicable, where such notice shall include a representation and warranty from
Counterparty that it is not, as of the date of the telephonic notice and the
date of such written notice, aware of any material non-public information
concerning itself or the Shares (where “material” shall have the meaning set
forth in paragraph 5(p) below) (“Notice of Counterparty Termination Delivery”);
provided that if Counterparty does not elect to require Barclays to satisfy its
Payment Obligation by delivery of Termination Delivery Units, Barclays shall
have the right (without regard to the exceptions set forth in clauses (i) and
(ii) above), in its sole discretion, to elect to satisfy its Payment Obligation
by delivery of Termination Delivery Units, notwithstanding Counterparty’s
failure to elect or election to the contrary; and provided further that
Counterparty shall not have the right to so elect (but, for the avoidance of
doubt, Barclays shall have the right to so elect) in the event of (i) an
Insolvency, a Nationalization or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash or (ii) an Event of Default in which Counterparty is the Defaulting Party
or a Termination Event in which Counterparty is the Affected Party, which Event
of Default or Termination Event resulted from an event or events within
Counterparty’s control. Within a commercially reasonable period of time
following receipt of a Notice of Counterparty Termination Delivery, Barclays
shall deliver to Counterparty or Counterparty shall deliver to Barclays, as the
case may be, a number of Termination Delivery Units having a fair market value
(net of any brokerage and underwriting commissions and fees, including any
customary private placement fees) equal to the amount of such Payment Obligation
(such number of Termination Delivery Units to be delivered to be determined by
the Calculation Agent as the number of whole Termination Delivery Units that
could be sold over a commercially reasonable period of time to generate proceeds
equal to the cash equivalent of such payment obligation). If the provisions set
forth in this paragraph are applicable, the provisions of Sections 9.8, 9.9,
9.10, 9.11 (modified as described above) and 9.12 of the Equity Definitions
shall be applicable, except that all references to “Shares” shall be read as
references to “Termination Delivery Units.” “Termination Delivery Units” means
in the case of a Termination Event, Event of Default or Delisting, one Share or,
in the case of Nationalization, Insolvency, Tender Offer or Merger Event, a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency, Tender Offer or Merger Event; provided that if such
Nationalization, Insolvency, Tender Offer or Merger Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.

 

  (p) No Material Non-Public Information. On the Trade Date, Counterparty
represents and warrants to Barclays that it is not aware of any material
non-public information concerning itself or the Shares. “Material” information
for these purposes is any information to which an investor would reasonably
attach importance in reaching a decision to buy, sell or hold Shares.

 

17



--------------------------------------------------------------------------------

  (q) Maximum Number of Shares. The number of Shares that may be issued under
any settlement by Counterparty pursuant to this Confirmation, the Definitions or
the Agreement will be limited to the total Shares authorized but not
outstanding, reduced by the total amount of contingently issuable Shares. In any
event, the number of Shares issuable by Counterparty at settlement shall not
exceed [*] Shares. If the number of Shares to be issued at settlement by
Counterparty exceeds the limit in the first sentence of this provision,
Counterparty will use its best efforts to obtain all necessary approvals to
issue additional Shares to enable it to satisfy all obligations hereunder.

 

  (r) Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

 

  (s) Status of Claims in Bankruptcy. Barclays acknowledges and agrees that this
Confirmation is not intended to convey to Barclays rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Barclays’ right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit Barclays’ rights in respect of any transactions other than the
Transaction.

 

  (t) No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

 

  (u) Securities Contract; Swap Agreement. The parties hereto agree and
acknowledge that Barclays is one or more of a “financial institution,” “swap
participant” and “financial participant” within the meaning of Sections 101(22),
101(53C) and 101(22A) of the Bankruptcy Code. The parties hereto further agree
and acknowledge (A) that this Confirmation is (i) a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, with respect to
which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “settlement payment” or a
“transfer” within the meaning of Section 546 of the Bankruptcy Code, and (ii) a
“swap agreement,” as such term is defined in Section 101(53B) of the Bankruptcy
Code, with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” a “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“transfer” within the meaning of Section 546 of the Bankruptcy Code, and
(B) that Barclays is entitled to the protections afforded by, among other
sections, Section 362(b)(6), 362(b)(17), 362(b)(27), 362(o), 546(e), 546(g),
546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

 

  (v) Payments on Early Termination. The parties hereto agree that for the
Transaction, for the purposes of Section 6(e) of the Agreement, Second Method
and Loss will apply.

 

  (w) Binding Contract. This Confirmation, as supplemented by the Confirmation
Pricing Supplement, is a “qualified financial contract”, as such term is defined
in Section 5-701(b)(2) of the General Obligations Law of New York (the “General
Obligations Law”); (ii) the Confirmation Pricing Supplement constitutes a
“confirmation in writing sufficient to indicate that a contract has been made
between the parties” hereto, as set forth in Section 5-701(b)(3)(b) of the
General Obligations Law; and (iii) this Confirmation constitutes a prior
“written contract” as set forth in Section 5-701(b)(1)(b) of the General
Obligations Law, and each party hereto intends and agrees to be bound by this
Confirmation, as supplemented by the Confirmation Pricing Supplement. Barclays
and Counterparty further agree and acknowledge that this Confirmation, as
supplemented by the Confirmation Pricing Supplement, constitutes a contract

 

[*]  Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

18



--------------------------------------------------------------------------------

 

“for the sale or purchase of a security”, as set forth in Section 8-113 of the
Uniform Commercial Code of New York.

 

  (x) Right to Extend. Barclays may postpone any potential Valuation Date or
postpone or extend any other date of valuation or delivery with respect to some
or all of the relevant Shares, if Barclays determines, in its reasonable
discretion, that such postponement or extension is reasonably necessary or
appropriate to preserve Barclays’ hedging or hedge unwind activity hereunder in
light of existing liquidity conditions (including but not limited to the
liquidity in the stock borrow market) or to enable Barclays to effect purchases
or sale of Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Barclays were Issuer or an
affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Barclays.

 

  (y) Governing Law. The law of the State of New York (without reference to
choice of law doctrine).

 

  (y) Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
SUIT, ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

6. Account Details:

 

  (a) Account for payments to Counterparty:

Pharmaceutical Product Development, Inc.

ABA:        026009593

Acct:         PPD Inc

Acct No.: 002373417894

Account for delivery of Shares to Counterparty:

Pharmaceutical Product Development, Inc.

Bank: Bank of New York

ABA#: 021000018

A/C # 8900692839

A/C Name: Barclays Capital

F/B/O: Pharmaceutical Product Development

A/C #: 938-91205-11-200

 

  (b) Account for payments to Barclays:

Bank: Barclays Bank plc NY

ABA# 026 00 2574

BIC: BARCUS33

Acct: 50038524

Beneficiary: BARCGB33

Ref: Barclays Bank plc London Equity Derivatives

7. Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of Barclays for the Transaction is: Inapplicable, Barclays is not a
Multibranch Party.

 

19



--------------------------------------------------------------------------------

8. Notices:

For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

Pharmaceutical Product Development, Inc.

Attention:           General Counsel

Telephone No.:  910-558-6928

Facsimile No.:     910-558-6951

 

  (b) Address for notices or communications to Barclays:

Barclays Bank PLC

c/o Barclays Capital Inc.

745 Seventh Ave.

New York, NY 10019

Attn:                 Paul Robinson

Telephone:       (+1) 212-526-0111

Facsimile:         (+1) 917-522-0458

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

20



--------------------------------------------------------------------------------

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Barclays a facsimile of the fully-executed
Confirmation to Barclays at (+1) 917-522-0458. Originals shall be provided for
your execution upon your request.

 

Very truly yours,

BARCLAYS CAPITAL INC.,

acting solely as Agent in connection with this Transaction

By:       Name:     Title:  

 

Accepted and confirmed as of the Trade Date: PHARMACEUTICAL PRODUCT DEVELOPMENT,
INC. By:       Name:     Title:  

 

21



--------------------------------------------------------------------------------

SCHEDULE A

For the purposes of the Transaction, the following terms shall have the
following values/meanings:

 

1. Prepayment Amount:

   USD 200,000,000.00

2. Additional Payment:

   USD [*]

3. Maximum Maturity Date:

   [*]

4. Minimum Maturity Date:

   [*]

5. Initial Shares:

   4,152,250

6. Minimum Shares:

   The number of Shares equal to the quotient of (i) the Prepayment Amount
divided by (ii) [*]% of the Hedging Price.

7. Maximum Shares:

   The number of Shares equal to the quotient of (i) the Prepayment Amount
divided by (ii) [*]% of the Hedging Price.

8. Regular Dividend:

   USD 0.15 per Share per quarter, with ex-dividend dates occurring on March 11,
2011, June 13, 2011, and September 13, 2011.

 

[*]  Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

EXHIBIT A

CONFIRMATION PRICING SUPPLEMENT

This Confirmation Pricing Supplement is the Confirmation Pricing Supplement
referred to in the Confirmation dated as of February 14, 2011 between Barclays
Bank PLC and Pharmaceutical Product Development, Inc.

For all purposes under the Confirmation, the following terms of the Confirmation
shall be as specified below:

 

1.    Hedging Price:                         USD[    ] 2.    Maximum Maturity
Date:       [DATE] 3.    Minimum Maturity Date:       [DATE] 4.    Maximum
Shares:                    [    ] 5.    Minimum Shares:
                   [    ] 6.    First day of Trading Period:  [    ]

Please acknowledge the foregoing by signing this Confirmation Pricing Supplement
and returning a copy to us at facsimile number 646-885-9546 (United States of
America), Attention: Documentation.

 

Yours Sincerely,

 

BARCLAYS CAPITAL INC.,

acting solely as Agent in connection with this Transaction

By:       Name:     Title:  

 

PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. By:       Name:     Title:  

 

23